DETAILED ACTION
This communication is responsive to the amendment dated 02/02/2022.
Allowable Subject Matter 
Claims 1-33 are allowed.
The present invention is directed to a button structure for a hearing aid. All cited prior art show a similar structured button structure for a hearing aid, comprising: a first microphone. But the prior art fail to teach an elastic member comprising a first part and a second part, the first part comprising a user interface surface, the second part comprising a first opening, the first opening being aligned with the first microphone opening; a switch component, wherein the user interface surface of the elastic member is configured to be operated by a user to activate the switch component; an outer shield comprising a first shield opening and a second shield opening, wherein at least a portion of the first part of the elastic member extends through the first shield opening, wherein the second shield opening of the outer shield is aligned with the first opening of the second part of the elastic member, and a printed circuit board (PCB), wherein the PCB is between at least a portion of the elastic member and the first microphone as claimed. Those distinct features have been included to the sole independent claims and render the application to be allowable.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment on the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any response to this final action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suhan Ni whose telephone number is (571)-272-7505, and the number for fax machine is (571)-273-7505. The examiner can normally be reached on Monday through Friday from 10:00 am to 7:00 pm. If it is necessary, the examiner's supervisor, Duc Nguyen, can be reached at (571)-272-7503.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is (571)-272-2600, or please see http://www.uspto.gov/web/info/2600.



/SUHAN NI/Primary Examiner, Art Unit 2651